In a probate proceeding, the proponent appeals from an order-decree of the Surrogate’s Court, Nassau County, dated October 16, 1973, which (1) granted a motion by objeetants Heaney and Driscoll for summary judgment, in which the remaining objectant, Markey, joined; (2) dismissed the petition; and (3) revoked the preliminary letters testamentary which had been issued to the proponent. Order-decree affirmed, with one bill of $20 costs and disbursements jointly to respondents appearing separately and filing separate briefs, payable out of the estate. No opinion. Martuscello, Acting P. J., Christ, Brennan and Munder, JJ., concur. Benjamin, J., dissents and votes to reverse and to deny the motion with the following memorandum: Under the circumstances of this case, I think the motion should have been denied. [75 Misc 2d 732.]